DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is in response to the Amendment filed on 09/01/2022.   
 
Response to Arguments
3.	Applicant's arguments filed on 09/01/2022 have been fully considered but they are not persuasive.  
In contrast with claim 1, Wang (US 2018/0293484) discloses a configuration which receives responses from a plurality of voice assistants, obtains response quality scores applied by a third party, and selects the voice assistant which provides the response having the highest score. That is, Wang FAILS to disclose or suggest a configuration identifying association between the voice assistant(s) and the keyword(s) in the voice input. Wang fails to disclose or suggest the above emphasized.
 	In contrast with the applicant’s argument, Wang is not limited to obtaine response quality scores applied by a third party, and selects the voice assistant which provides the response having the highest score.
For example [0005] In response to the spoken query not addressing a particular one of the plurality of virtual assistants, the processor polls a first set of the virtual assistants with the spoken query. The processor also presents, via the output device, a response to the spoken query with an indicator of a virtual assistant providing the response.   
[0048] The system selects a response (e.g., based on a response quality score) and presents it to the user along with an indicator of the responding virtual assistant. If user is not completely satisfied with the current response or wants addition information, then another virtual assistant's response can be requested. After a period of usage, the system can determine virtual assistant preference from past query history, for example which virtual assistant provided the most answers under each category/domain. 
[0106] In certain embodiments, the preference module 225 designates a particular virtual assistant 135 as the preferred virtual assistant for a particular information category. In one embodiment, after a period of usage, the preference module 225 determines from past query history which virtual assistant 135 provided the most answers under each information category. From the history, the preference module 225 may identify a virtual assistant 135 providing a highest number of responses with a response quality score (“RQS”) above a response quality threshold (“RQT”). Also see  [0063, 0098, and 0148]).
Moreover, several paragraphs of Wang  describes that a third part is not the only source   
for obtaining response quality scores.
Thus, the argument is not persuasive the rejection is maintained and it is FINAL.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang  et al (US 2018/ 0293484 A1).
Wang is directed to indicating a responding virtual assistant from a plurality of virtual assistants.
As per claim 1,  Wang discloses an electronic apparatus (electronic device 101),  comprising: 
a voice input interface comprising circuitry configured to receive an utterance ([0057] for example, the input device 115 may include a microphone or similar audio input device with which a user inputs sound or voice data (e.g., voice commands));
 a processor (the system 100 includes an electronic device 101 having at least a processor 105, Fig. 1), configured to: 
obtain predefined information on scores for each of the plurality of voice assistants associated with each of a plurality of keywords,
wherein each of the scores is predefined based on a history processed by the respective voice assistant for each of the keywords of a first voice input previously received through the voice input interface [0076] In certain embodiments, the virtual assistant manager 130 obtains a response quality score (“RQS”) for each response received from the polled virtual assistants 135 (e.g., from the first set). In one embodiment, each virtual assistant 135, when polled with a query, provides a RQS along with a response to the query. The RQS is a metric by which the likelihood of the response being satisfactory is predicted. The RQS may be based the accuracy of the response, for example as determined by a third-party (e.g., neither the user nor the provider of the virtual assistant 135). In certain embodiments, the RQS is derived from “big data” analysis, crowd-sourcing, from user feedback or history, or the like. The RQS is an objective measurement by which responses from different virtual assistants 135 may be compared. Also see [0048, 00106]).
based on a second voice input being received through the voice input interface, obtain keywords of the second voice input, identify a voice assistant  associated with the obtained keywords among the plurality of voice assistants based on the predefined information, and perform a function corresponding to the second voice input based on the identified voice assistant ([0008] In some embodiments, the processor receives an indication of the user being unsatisfied with the first response. In such embodiments, the processor presents a second response to the spoken query along with an indicator of the virtual assistant providing the second response. Here, the second response is received from a virtual assistant matching the identified query category with the spoken query, such as an unaddressed virtual assistant. In one embodiment, the indicator of a virtual assistant providing the response (e.g., first response and/or second response) is an audio indicator, a visual indicator, or a combination thereof.  [0106] In one embodiment, after a period of usage, the preference module 225 determines from past query history which virtual assistant 135 provided the most answers under each information category. From the history, the preference module 225 may identify a virtual assistant 135 providing a highest number of responses with a response quality score (“RQS”) above a response quality threshold (“RQT”). Also see [0019, 0022,  0073-0075, 0161, 0164]).
As per claim 2, Wang discloses that the electronic apparatus of claim 1, wherein the processor is configured to identify the degree of association of each of the voice assistants for the plurality of keywords  and to select an identified voice assistant having a highest degree of association ([0080] Additionally, the virtual assistant manager 130 may identify, for each of the plurality of categories, a virtual assistant 135 from among the plurality of virtual assistants 135 that has provided a highest number of responses having an RQS above the RQT. Also see 0019, 0022, 0078).
As per claim 3, Wang discloses that the electronic apparatus of claim 1, wherein the plurality of voice assistants are included in the electronic apparatus (see Virtual assistants 135 included in the electronic device 101, Fig.1).
As per claim 4, Wang discloses that the electronic apparatus of claim 1, wherein the predefined information is based on a use history of the electronic apparatus ([0048] The system selects a response (e.g., based on a response quality score) and presents it to the user along with an indicator of the responding virtual assistant. If user is not completely satisfied with the current response or wants addition information, then another virtual assistant's response can be requested. After a period of usage, the system can determine virtual assistant preference from past query history, for example which virtual assistant provided the most answers under each category/domain.[0076] In certain embodiments, the RQS is derived from “big data” analysis, crowd-sourcing, from user feedback or history, or the like. Also see [0106]).
As per claim 5, Wang discloses that the electronic apparatus of claim 4, wherein the use history includes information obtained by counting a processing history of each of the plurality of voice assistants for a predetermined keyword of user utterance ([0106] In one embodiment, after a period of usage, the preference module 225 determines from past query history which virtual assistant 135 provided the most answers under each information category. From the history, the preference module 225 may identify a virtual assistant 135 providing a highest number of responses with a response quality score (“RQS”) above a response quality threshold (“RQT”). Also see [0144]).
As per claim 6, Wang discloses that the electronic apparatus of claim 1, wherein the processor is configured to adjust the degree of association of the identified voice assistant for the plurality of keywords ([0066] For example, in response to the spoken query “What is the weather like today?” the virtual assistant manager 130 may determine the query's category to be “weather” and it may then poll only the virtual assistants 135 associated with the “weather” category. Here, weather-specific virtual assistants 135 and general-purpose (e.g., non-specialist) virtual assistants 135 may be included in the first set, but category specific (e.g., special-purpose) virtual assistants 135 not associated with the weather category (such as a dining-specific, sports-specific, or finance-specific virtual assistant 135) would be excluded from the first set. By doing so, the virtual assistant manager 130 improves response time in the multiple virtual assistant environment by only polling those virtual assistants 135 that are likely to provide an acceptable response).
As per claim 7, Wang discloses that the electronic apparatus of claim 6, wherein the processor is configured to: identify satisfaction with a result of performed voice recognition, and to increase or decrease the degree of association of the identified voice assistant with the obtained plurality of keywords based on the identified satisfaction ([0080]The virtual assistant 135 that provides said highest number of responses may be designated as the preferred virtual assistant 135 for that category. Also see [0067]).
As per claim 8, Wang discloses that the electronic apparatus of claim 7, wherein the processor is configured to add a first adjustment value to the degree of association based on an identification that the satisfaction is high, and to add a second adjustment value less than the first adjustment value to the degree of association based on an identification that the satisfaction is low to adjust the degree of association. ([0066] For example, in response to the spoken query “What is the weather like today?” the virtual assistant manager 130 may determine the query's category to be “weather” and it may then poll only the virtual assistants 135 associated with the “weather” category. Here, weather-specific virtual assistants 135 and general-purpose (e.g., non-specialist) virtual assistants 135 may be included in the first set, but category specific (e.g., special-purpose) virtual assistants 135 not associated with the weather category (such as a dining-specific, sports-specific, or finance-specific virtual assistant 135) would be excluded from the first set. By doing so, the virtual assistant manager 130 improves response time in the multiple virtual assistant environment by only polling those virtual assistants 135 that are likely to provide an acceptable response).  
As per claim 9, Wang discloses that the electronic apparatus of claim 1, wherein the predefined information includes information obtained based on a plurality of other utterances ([0106] In certain embodiments, the preference module 225 designates a particular virtual assistant 135 as the preferred virtual assistant for a particular information category. In one embodiment, after a period of usage, the preference module 225 determines from past query history which virtual assistant 135 provided the most answers under each information category). Also see [0115]).
As per claim 10, Wang discloses that the electronic apparatus of claim 1, wherein the processor is configured to control a display to display a UI guiding the identified voice assistant based on an identification that an amount of data of the predefined information is not greater than a threshold, and to perform voice recognition on an utterance in response to a selection of the identified voice assistant through the UI ([0048] The system selects a response (e.g., based on a response quality score) and presents it to the user along with an indicator of the responding virtual assistant. If user is not completely satisfied with the current response or wants addition information, then another virtual assistant's response can be requested. Also see [0128 and 0164]).
As per claim 11, Wang discloses that the electronic apparatus of claim 1, wherein the processor is configured to control a display to display a UI guiding a result of voice recognition by each of the plurality of voice assistants based on an identification that an amount of data of the predefined information is not greater than a threshold, and to perform the result on any one of the voice assistants selected through the UI ([0018] In some embodiments, presenting a response to the query with an indicator of a virtual assistant providing the response includes receiving a plurality of responses to the query from the first set of the virtual assistants and determining a response quality score for each of the received plurality of responses. In such embodiments, the method also includes comparing each response quality score to a response quality threshold and selecting one of the plurality of responses having a response quality score above the response quality threshold. Also see [0019 and 0021]).

As  per claims 12-20,  Wang further discloses method (see flowchart of Figs. 3-6) of controlling an electronic apparatus (electronic device 101) ,  the method steps/features recited in each claims correspond to features recited in apparatus claims 1-9, receptively. Thus, the method claims are also rejected under similar citations given to the apparatus claims 1-9..

CONCLUSION

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  .
US 10706852 B2 is directed to Confidence Features For Automated Speech Recognition Arbitration. 
The described technology provides arbitration between speech recognition results generated by different automatic speech recognition (ASR) engines, such as ASR engines trained according to different language or acoustic models. The system includes an arbitrator that selects between a first speech recognition result representing an acoustic utterance as transcribed by a first ASR engine and a second speech recognition result representing the acoustic utterance as transcribed by a second ASR engine. This selection is based on a set of confidence features that is initially used by the first ASR engine or the second ASR engine to generate the first and second speech recognition results.
 
6.	It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
8.	Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information for published application may be obtained from either Private –PAIR or Public-PAIR. Status information for unpublished applications is available through Private-PAIR only. For more information about the PAIR system, please see pair-direct.uspto.gov web site. Should you have questions regarding access to the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
9.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Tadesse Hailu, whose telephone number is (571) 272-4051, e-mail address tadesse.hailu@uspto.gov, and the Fax number is (571) 273-4051. The Examiner can normally be reached on M-F from 10:30 – 7:00 ET. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kieu Vu, can be reached at (571) 272-4057 Art Unit 2173.
 /TADESSE HAILU/Primary Examiner, Art Unit 2173